 1   PATRICIA L. McCABE, CSBN 156634
     KRISTIN E. BERK, CSBN 275840
 2   Law Offices of Patricia L. McCabe                                                                             JS-6
     7100 Hayvenhurst Avenue, Suite 314
 3   Van Nuys, CA 91406
     Telephone: (818) 907-9726
 4   Facsimile: (818) 907-6384
     E-mail: patricia@mccabedisabilitylaw.com
 5
     Attorneys for Plaintiff,
 6   JERRY BURT, JR.
 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
                                                    WESTERN DIVISION
10

11   JERRY BURT, JR.,                                                    Case No. 2:19-CV-01365-AGR
12                      Plaintiff,
13   vs.                                                                 ORDER ON STIPULATION TO
                                                                         DISMISSAL WITHOUT PREJUDICE
14   ANDREW M. SAUL1,
     Acting Commissioner, Social Security
15
                         Defendant.                                      Judge: Hon. Alicia G. Rosenberg
16

17

18             Based upon the parties' Stipulation, IT IS HEREBY ORDERED that this
19   matter is DISMISSED without prejudice, with each side to bear their own costs
20   and attorney's fees, including but not limited to any attorney's fees which may be
21   due under the Equal Access to Justice Act.
22

23   Dated: July 15, 2019                                        ___________________________________
24                                                               ALICIA G. ROSENBERG
                                                                 United States Magistrate Judge
25

26

27

28   1 Andrew M. Saul became Commissioner of Social Security on June 17, 2019. Pursuant to FRCP Rule 25(d), Andrew M. Saul
     should be substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this suit. No further action needs to be taken
     to continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).


                          Order On Stipulation To Dismissal Without Prejudice – 2:19-CV-01365-AGR
                                                            Page 1
